Citation Nr: 0532807	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  04-22 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for pes cavus of the left 
foot.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1943 to December 1945.  This matter is before the 
Board of Veterans' Appeals (Board) from a June 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107. Regulations 
implementing the VCAA are published at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA and implementing 
regulations apply in the instant case. 

Regarding the "duty to assist" provisions of the VCAA, the RO 
attempted on several occasions to obtain the veteran's 
service medical records.  Correspondence from the National 
Personnel Records Center (NPRC) received in January 2003 
advises that the veteran's service medical records were not 
on file at that facility, but were likely destroyed by a fire 
at that facility.  VA has a heightened duty to assist the 
veteran in developing his claim since the records have been 
lost or destroyed by fire.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  

Of record is a January 2003 letter from the veteran's primary 
care private physician, Dr. William Barish.  Dr. Barish 
reports that he has followed the veteran since 1991, and 
opines that the veteran's military service aggravated his 
foot condition:

 [Appellant] was born with a club left foot.  He 
served in the United States Army during World War 
II.  As part of his military service, he was 
required to march and perform other associated 
military activities.  These activities exacerbated 
the problems associated with his left foot and 
ankle.  The Army was aware of his problem, and in 
fact made him some special footwear to alleviate 
his pain.

In a claim seeking service connection, and particularly 
where, as here, service medical records are lost or destroyed 
and the claim is based on an aggravation theory of 
entitlement, the earliest available reports of postservice 
treatment or evaluation of the disability at issue are likely 
to contain evidence that is probative in the matter.  VA's 
heightened duty to assist in these cases mandates that the 
veteran be provided assistance in securing such reports for 
the record. 

Here, reports of treatment the veteran received from Dr. 
Barish prior to 1997 have not been associated with the claims 
file; the veteran has submitted a release for such records.  
And while medical records in the claims file include reports 
of more recent consultations/treatment provided by other 
physicians, the record does not reflect whether the veteran 
received postservice treatment for the disability at issue 
before he began seeing Dr. Barish, and whether reports of 
such treatment are outstanding.  

Furthermore, under 38 C.F.R. § 3.159(c)(4), a VA medical 
examination or opinion is necessary if the evidence of 
record: (A) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  Here, there appears to be competent 
evidence (The January 2003 letter from Dr. Barish) 
associating the claimed disability with an event or injury in 
service.  As service medical records are lost, such evidence 
(with no competent evidence to the contrary) would ordinarily 
trigger VA's duty to assist the veteran/claimant by arranging 
for a VA examination and medical opinion.  However, Dr. 
Barish does not explain the rationale for his opinion that 
the veteran's left pes cavus was aggravated by service.  If 
the opinion is based entirely the veteran's accounts, it 
would not be probative in this matter, as the veteran is a 
layperson, and not competent to offer opinions in matters of 
medical etiology.  

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.	The RO should ask the veteran to 
identify all sources of treatment or 
evaluation he received for his left 
pes cavus from the time of his 
separation from service in December 
1945 until 1997, and to provide 
releases for records of such treatment 
or evaluations.  The RO should obtain 
complete records of all such treatment 
from all sources identified.  The RO 
should specifically obtain complete 
records of left foot/ankle treatment 
the veteran received from Dr. Barish 
from 1991 to 1997 (for which there is 
a release in the record, dated in 
January 2003).  In addition, the RO 
should contact Dr. Barish and ask him 
to explain the basis/rationale for the 
opinion that the veteran's activities 
in service "exacerbated" his left 
foot/ankle disability.  Specifically, 
Dr. Barish should be asked to indicate 
whether the opinion is based on any 
clinical observations/established 
medical principles or whether it is 
based entirely on accounts by the 
veteran.  

2.	If evidence received pursuant to the 
development sought above tends to 
relate the veteran's left pes cavus to 
service (i.e., suggests that a 
congenital condition increased in 
severity during/as a result of 
service) or if Dr. Barish provides 
rationale (other than the veteran's 
own accounts) for his January 2003 
opinion, the RO should arrange for the 
veteran to be afforded a VA 
examination by an appropriate 
physician to determine the nature and 
likely etiology of his left foot/ankle 
disability, and specifically whether 
the medical record presents a basis 
for finding that the disability was 
incurred in or aggravated during/by 
service.  The veteran's claims file 
must be reviewed by the examiner in 
conjunction with any such examination, 
and the examiner must explain the 
rationale for the opinion given.

3.	The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate 
supplemental statement of the case, 
and give the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, 
for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


